Case 1:13-cv-00307-WES-PAS Document 15 Filed 09/03/20 Page 1 of 1 PageID #: 128




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND


CITY OF PROVIDENCE,
      Plaintiff,



        v.
                                                                     C.A. No. 13-307 WES



WARNER CHILCOTT PUBLIC
LIMITED COMPANY, et al.,
      Defendants.

                                          JUDGMENT

[ ] Jury Verdict. This action came before the Court for a trial by jury. The issues have been
tried and the jury has rendered its verdict.

[ X ] Decision by the Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.



IT IS ORDERED AND ADJUDGED:

       Judgment hereby enters pursuant to Order entered on September 1st, 2020 by this
       Court in MDL No. 2472.


                                                            Enter:



                                                            /s/ Ryan H. Jackson

                                                            Deputy Clerk

Dated: September 3rd, 2020
